UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1087



MARTINA E. CLARK,

                  Plaintiff - Appellant,

          v.


UNITED STATES DEPARTMENT OF AGRICULTURE, RURAL HOUSING SERVICE,

                  Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:06-cv-00457-MR-DCK)


Submitted:     June 19, 2008                 Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martina E. Clark, Appellant Pro Se. Jennifer Ann Youngs, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martina E. Clark appeals the district court’s order

dismissing her complaint in which she sought an injunction to stop

a state court foreclosure proceeding.        We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court. Clark v. United States Dep’t

of Agriculture, No. 3:06-cv-00457-MR-DCK (W.D.N.C. Oct. 22, 2007).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -